Citation Nr: 0601914	
Decision Date: 01/23/06    Archive Date: 01/31/06

DOCKET NO.  03-08 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

James A. Frost, Counsel





INTRODUCTION

The veteran served on active duty from November 1942 to May 
1945.  He died on October [redacted], 2000.  The appellant is his 
surviving spouse.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in January 2002 by the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In December 2003, the Board remanded this case to the RO for 
procedural reasons.  In May 2005, the Board remanded the case 
to the RO via the Appeals Management Center (AMC) in 
Washington, DC, for further development of the evidence.  The 
case was most recently returned to the Board in December 
2005.

For good cause shown, namely the appellant's advanced age, a 
motion to advance this appeal on the Board's docket has been 
granted under the authority of 38 U.S.C.A. § 7107(a) (West 
2002) and 38 C.F.R. § 20.900(c) (2004).


REMAND

The Board's May 2005 remand required the AMC to obtain a 
medical opinion from a VA physician on two medical questions.  
A review of the claims file reveals that, in a Compensation 
and Pension Examination Inquiry dated May 10, 2005, the AMC 
requested  from the VA Health System of North Florida/South 
Georgia the opinion which the Board's May 2005 had required 
the AMC to obtain, and the claims file was temporarily 
transferred on May 10, 2005, to the VA Medical Center (VAMC) 
in Gainesville, Florida, for that purpose.  However, the 
Compensation and Pension Examination Inquiry dated May 10, 
2005, which has listed at the top of the inquiry sheet the 
name of the deceased veteran in this case, listed a VA claims 
number and a Social Security (SS) number which are not the VA 
claims number and SS number of the deceased veteran in this 
case but which are apparently the VA claims number and SS 
number of another veteran with the same name.  

A copy of a medical opinion provided in May 2003 was 
thereafter reprinted on May 25, 2005, and added to the claims 
folder.  A copy of this medical opinion had already been 
added to the claims folder in May 2003 and was of record when 
the Board remanded the case in May 2005 and directed that 
another medical opinion be obtained.

On VA Form 646, Statement of Accredited Representative in 
Appealed Case, dated in December 2005, the appellant's 
representative pointed out that the claims file in this case 
does not contain the medical opinion which the Board's May 
2005 remand directed the AMC to obtain and asserted that VA 
has not complied with the holding of the United States Court 
of Veterans Appeals (Court) in  Stegall v. West, 11 Vet. App. 
268, 271 (1998) (a remand by the Board confers on the 
claimant, as a matter of law, the right to compliance with 
the remand orders).  The Board agrees with the appellant's 
representative that there has been a Stegall violation in 
this case which requires another remand to the AMC, but finds 
that it is not clear whether the medical opinion which the 
Board's May 2005 remand ordered the AMC to obtain was in fact 
rendered (with the report of such opinion possibly being 
misfiled into the claims file of the other veteran with the 
same name as the deceased veteran in this case) or whether 
the medical opinion which the Board's May 2005 remand ordered 
the AMC to obtain was not in fact obtained.  In either event, 
the case must be remanded to obtain the required medical 
opinion.

Accordingly, this case is REMANDED to the AMC for the 
following:

1.  The AMC should determine whether the 
VA medical opinion which the Board 
ordered in a May 2005 remand to be 
obtained in this case was rendered by a 
physician at the VAMC in Gainesville, 
Florida, in 2005 but the report was not 
filed in the proper claims file or 
whether such requested medical opinion 
was not rendered in 2005.  If the opinion 
has been misfiled, a copy of the opinion 
should be obtained and placed the correct 
claims folder.

2.  In the event that the AMC determines 
that the VA medical opinion which the 
Board ordered in May 2005 was not 
rendered by a physician at the VAMC in 
Gainesville, Florida, in 2005, the claims 
file should be referred to a physician 
for opinions as to whether there is at 
least a 50 percent probability or greater 
that the veteran's lung cancer was (a) 
incurred or aggravated as a result of 
asbestosis exposure during active service 
or (b) was etiologically related to 
chronic inflammatory changes noted upon 
X-ray examination in January 1945.  The 
examiner should reconcile any opinions 
given with the evidence of record and 
provide a complete rationale.  A 
discussion as to the likely cause(s) of 
the inflammatory changes of the veteran's 
lungs noted on a chest X-ray in January 
1945 during his active naval service 
would be helpful.  

3.  The AMC should then re-adjudicate the 
remanded claim based on a consideration 
of all of the evidence of record.  If the 
benefit sought on appeal is not granted, 
the appellant and her representative 
should be provided with an appropriate 
supplemental statement of the case.  The 
appellant and her representative should 
be afforded an opportunity to respond 
thereto.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this remand, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the appellant unless she receives further notice.  
She does, however, have the right to submit additional 
evidence and argument on the matter which the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

 
 
 
 

